Citation Nr: 1020332	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  06-03 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Army 
from August 1960 to August 1963.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

In October 2008 the Board remanded the Veteran's claims for 
additional procedural and evidentiary development.  A 
supplemental statement of the case was issued in March 2010 
by the VA Appeals Management Center (AMC), which continued to 
deny the Veteran's claims.  The case is once again before the 
Board. 


FINDINGS OF FACT

1.  There has been no demonstration by competent medical, or 
competent and credible lay, evidence of record that a 
relationship exists between the Veteran's currently diagnosed 
bilateral hearing loss disability and his military service, 
to include noise exposure or medication treatment therein.

2.  There has been no demonstration by competent medical, or 
competent and credible lay, evidence of record that a 
relationship exists between the Veteran's currently diagnosed 
tinnitus and his military service, to include noise exposure 
or medication treatment therein.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active military service and may not be so 
presumed. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Tinnitus was not incurred in or aggravated by active 
military service and may not be so presumed. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

Stegall concerns

In October 2008, the Board remanded this case to the AMC in 
order to fulfill the notice requirements of the Veterans 
Claims Assistance Act of 2000 (the VCAA), request the Veteran 
identify the health care providers who have treated his 
hearing loss and tinnitus since separating from service, and 
provide him with an additional VA examination.  The Veteran's 
claims were then to be readjudicated.

The record reveals that the AMC mailed the Veteran a 
corrective VCAA notice letter in October 2008.  Included in 
the letter was a request that the Veteran identify the names 
and addresses for the providers of any private medical 
treatment he has received.  The Veteran was provided with an 
additional VA examination in January 2010 and his claims were 
readjudicated in the March 2010 SSOC.  Thus, the Board's 
remand instructions have been fully complied with.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The VCAA

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a "service connection" 
claim.  As previously defined by the courts, those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an 
application for "service connection," therefore, VA is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA issued VCAA notice letters to the 
Veteran in August 2004 and October 2008.  These letters 
informed the Veteran of what evidence was required to 
substantiate his service connection claims and of his and 
VA's respective duties for obtaining evidence.  The October 
2008 letter informed the Veteran as to the law pertaining to 
the assignment of a disability rating and effective date as 
the Court required in Dingess.

As VCAA notice was not completed prior to the initial AOJ 
adjudication of the claims, such notice was not compliant 
with Pelegrini.  However, since the case was readjudicated 
thereafter, there has been no prejudice to the Veteran in 
this regard.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating either claim.  In particular, the VA has 
obtained the Veteran's service treatment records, VA 
outpatient medical records and provided him with two VA 
examinations.  

The Board has carefully reviewed the Veteran's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also reviewed the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claims. 

As the Board will discuss in detail in its analysis below, 
the Veteran was provided with VA examinations in December 
2004 and January 2010.  For the reasons set forth in detail 
below, the Board finds that the medical opinions contained in 
the December 2004 VA examination are inadequate.  With 
respect to the January 2010 examination, the report of this 
examination reflects that the examiner reviewed the Veteran's 
past medical history, recorded his current complaints, 
conducted an appropriate physical examination and rendered 
appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  Supporting rationale 
was also provided for the opinions proffered.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service. See 38 C.F.R. § 3.303(d) 
(2009).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) competent and 
credible evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination 
as to whether these requirements are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999). 

Service connection - hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria. Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2009).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2009).

Service connection for sensorineural hearing loss may be 
established based on a legal presumption by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service. See 38 
U.S.C.A. §§ 1112 and 1137; 38 C.F.R. §§ 3.307 and 3.309(a); 
see also VA Under Secretary for Health letter dated October 
4, 1995 [it is appropriate for VA to consider sensorineural 
hearing loss as an organic disease of the nervous system and, 
therefore, a presumptive disability].

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim. There must be 
competent medical evidence, unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence. See 38 C.F.R. § 3.303(b) (2009).

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to the first Hickson element, in this case it is 
undisputed that the Veteran has bilateral hearing loss 
"disability" as defined by 38 C.F.R. § 3.385, and a 
diagnosis of tinnitus.  See, e.g., December 2004 and January 
2010 VA examinations.  Hickson element (1) has therefore been 
satisfied. 

With respect to in-service injury or disease, the Veteran's 
August 1960 entrance examination shows that he scored 15/15 
on both spoken and whispered voice audiological testing on 
both ears.  However, on his May 1963 separation examination, 
the Veteran had the following pure tone thresholds, in 
decibels (as converted from American Standards Associates 
(ASA) units to International Standards Organization (ISO) 
units):




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20

15
LEFT
25
20
20

15

The Board notes that the 25 decibel auditory thresholds for 
the right and left ears at the 500 Hz levels constitute 
impaired hearing.  Normal hearing is from 0 to 20 decibels, 
and higher levels indicate some degree of hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 157 (1993).  Based on the 
above, the Board finds that Hickson element (2) has been 
satisfied as to his hearing loss claim.  

The Board also finds that Hickson element (2) has been 
satisfied as to his tinnitus claim.  In this regard, the 
Board finds that the Veteran is competent to report having 
experienced loud noise in service.  Further, the Board finds 
the Veteran credible in his assertions as to exposure to 
acoustic trauma as such is consistent with the circumstances 
of his service.  38 U.S.C.A. § 1154(a) (West 2002).

With respect to Hickson element (3), the record contains two 
medical opinions which discuss the relationship between the 
Veteran's military service and his bilateral hearing loss 
disability and tinnitus.  The first opinion comes from the 
December 2004 VA examiner.  After a review of the Veteran's 
claims file and an examination, the December 2004 VA examiner 
opined that it was less likely than not that the Veteran's 
hearing loss or tinnitus is related to military noise since 
his separation examination describes his hearing as normal.  
As noted above, the Veteran's separation examination reflects 
that he had impaired hearing of both the right and left ear.  
Accordingly, in October 2008, the Board found that this 
medical opinion was based on a flawed premise and therefore 
inadequate.  

The second medical nexus opinion of record stems from the 
January 2010 VA examination report.  After a review of the 
Veteran's claims folder and an examination, the January 2010 
VA examiner also opined that it was less likely than not that 
the Veteran's hearing loss or tinnitus is related to acoustic 
trauma during service.  The January 2010 VA examiner 
acknowledged that the Veteran had 25 dB thresholds at 
separation but stated that his "current hearing loss 
configuration is not consistent with noise induced hearing 
loss."  The examiner noted that the Institute of Medicine 
report on noise exposure in the military found that there 
"is no scientific support for delayed onset noise induced 
hearing loss weeks, months, or years after the exposure 
event" and she could not find a link between the Veteran's 
military noise exposure, thresholds at separation and current 
degree and configuration of hearing loss.  The January 2010 
VA examiner also noted that there was no reported tinnitus 
during service or audiological basis for the tinnitus 
complaint reported by the Veteran.

In the October 2008 remand, the Board requested that the VA 
examiner also opine on whether the Veteran's in-service 
treatment for external otitis may have resulted in his 
current hearing loss disability or tinnitus.  In the January 
2010 examination report, the VA examiner stated that there 
was no evidence that the medications used throughout service 
to treat the Veteran's otitis media was ototoxic.  The 
examiner further noted that his separation examination 
revealed no hearing loss in the 1000-4000 Hz ranges, which 
would not be expected if ototoxic medications had caused 
hearing loss.  

To the extent that the Veteran and his representative contend 
that a medical relationship exists between his bilateral 
hearing loss disability and/or tinnitus, and service, any 
such statements offered in support of the Veteran's claim do 
not constitute competent evidence and cannot be accepted by 
the Board.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
discussed above, relating to chronicity and continuity of 
symptomatology.  However, the first evidence of bilateral 
hearing loss disability and tinnitus comes from a June 2004 
VA outpatient treatment record, more than forty years after 
the Veteran left military service.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper 
to consider the veteran's entire medical history, including 
the lengthy period of absence of complaint with respect to 
the condition he now raised]; see also Voerth v. West, 13 
Vet. App. 117, 120-21 (1999) [there must be medical evidence 
on file demonstrating a relationship between the veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent].  While the Veteran is competent to 
report observation of decreased hearing ability and tinnitus 
since service, the Board finds that such assertions are less 
than credible.  In this regard, while the Board acknowledges 
that the absence of any corroborating medical evidence 
supporting his assertions, in and of itself, does not render 
his statements incredible, such absence is for consideration 
in determining credibility.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of 
contemporaneous medical documentation may go to the 
credibility and weight of veteran's lay testimony, but the 
lack of such evidence does not, in and of itself, render the 
lay testimony incredible).  In view of the foregoing, the 
Board finds that continuity of symptomatology after service 
has therefore not been demonstrated.

Hickson element (3), medical nexus, has not been satisfied, 
and the claims fail on that basis alone.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claims of entitlement to service connection for 
bilateral hearing loss disability and entitlement to service 
connection for tinnitus, as Hickson element (3) has not been 
met.  The benefits sought on appeal are accordingly denied.


ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is denied. 

Entitlement to service connection for tinnitus is denied. 




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


